office_of_chief_counsel internal_revenue_service memorandum number release date posts-158767-02 cc pa cbs b02 uilc date date to steven m roth senior counsel thousand oaks small_business self-employed from lawrence h schattner branch chief collection bankruptcy summons branch procedure administration subject application of automatic_stay to tax_court proceeding where debtor intervenes in innocent spouse case this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue do the automatic_stay provisions of sec_362 of the bankruptcy code prohibit a debtor from intervening in a current or former spouse’s tax_court case which involves only relief from joint_and_several_liability under sec_6015 of the internal_revenue_code conclusion no because a tax_court proceeding to determine whether a nondebtor requesting spouse is entitled to relief from joint_and_several_liability under sec_6015 does not directly affect or concern the tax_liability of the debtor the automatic_stay does not apply posts-158767-02 facts assume the following facts a husband and wife file a joint income_tax return for the tax_year the service issues a statutory_notice_of_deficiency to them they do not petition the tax_court and the deficiency is assessed shortly thereafter the husband and wife divorce and the wife timely files with the service a form_8857 seeking relief from joint_and_several_liability under sec_6015 in response the service issues a final notice_of_determination denying relief under sec_6015 to the wife and the wife files a petition with the tax_court seeking review of the service’s denial of sec_6015 relief after the tax_court case is commenced the husband files a petition in bankruptcy as required under t c rule the service serves the debtor husband with a notice of filing of petition and right to intervene this notice advises the debtor husband of his right to intervene in the tax_court proceeding the debtor husband wants to intervene in the tax_court case is intervention prohibited by the automatic_stay law and analysis the automatic_stay under bankruptcy code sec_362 prior to its amendment by the bankruptcy abuse prevention and consumer protection act of the bapcpa bankruptcy code sec_362 provided that the commencement or continuation of a proceeding before the united_states tax_court concerning the debtor was prohibited by the automatic_stay the bapcpa amended sec_362 to clarify the taxable periods to which the stay applies for individual and corporate debtors for cases filed on or after date sec_362 prohibits the commencement or continuation of a proceeding before the united_states tax_court concerning the tax_liability of a debtor who is an individual for a taxable_period ending before the order for relief under this title while the taxable periods to which the stay applies was clarified under the new law the type of proceeding that is stayed has not changed in order to be stayed under sec_362 there must be a tax_court proceeding concerning the debtor or concerning the tax_liability of a debtor thus the issue presented here is whether a tax_court proceeding concerning the service’s denial of the wife’s sec_6015 claim may also be considered a tax_court proceeding concerning the debtor husband’s tax_liability so that the automatic_stay of sec_362 of the bankruptcy code would prohibit the debtor husband’s intervention in the tax_court proceeding joint liability under sec_6013 because intervening in a tax_court proceeding is an action taken by the debtor husband as opposed to the commencement or continuation of an action or proceeding against the debtor husband sec_362 which stays the commencement or continuation of proceedings against the debtor does not apply furthermore the other stay provisions set forth at sec_362 of the bankruptcy code are inapplicable and therefore such stay provisions are not addressed in this memorandum posts-158767-02 married couples may choose to file either joint or separate federal_income_tax returns sec_6013 when a married couple chooses to file a joint_return each spouse is jointly and severally liable for the taxes sec_6013 accordingly if a joint_return is filed both spouses are individually liable for the entire tax_liability and as a joint_and_several debt the service may collect the entire debt from either spouse therefore in this case the husband will be liable for the same amount regardless of whether his former wife is granted relief from the joint_and_several_liability because is no provision for reducing a taxpayer’s liability based on the joint_and_several obligation of the taxpayer’s spouse see 37_f3d_1393 9th cir furthermore the debtor husband cannot obtain contribution from the wife in the tax_court proceeding because the tax code has no provision enabling a spouse to obtain contribution from an ’innocent spouse ’ id pincite intervention in tax_court proceedings to determine innocent spouse relief when one spouse files a tax_court petition seeking review of an administrative denial of relief the service must notify the nonrequesting spouse of the action and the right to become a party to the case sec_6015 see t c rule 114_tc_354 116_tc_198 the nonrequesting spouse may then intervene by filing a notice of intervention with the tax_court see t c rule intervention in the tax_court proceeding by the debtor spouse does not change the issue being determined in the tax_court proceeding if the debtor husband intervenes in the stand-alone tax_court proceeding the tax_court proceeding will only address whether the wife a nondebtor is entitled to relief from joint_and_several_liability under sec_6015 as such this proceeding does not directly affect or concern the tax_liability of the nonrequesting spouse as described above under sec_6013 the nonrequesting spouse remains liable for the entire amount of the joint tax_liability regardless of whether relief under sec_6015 is granted to the requesting spouse see baranowicz v commissioner aftr2d 9th cir stating that the tax court's determination regarding relief under sec_6015 does not affect the nonrequesting spouse’s personal tax_liability application of automatic_stay when nonrequesting spouse intervenes a tax_court proceeding to determine whether the requesting spouse is entitled to relief from joint liability does not directly affect or concern the tax_liability of the intervening nonrequesting spouse the intervenor remains liable for the entire amount of the joint tax_liability regardless of whether relief from joint_and_several_liability is granted to the requesting spouse the service will file a proof_of_claim for the entire amount of the joint income_tax_liability remaining unpaid in the nonrequesting spouse’s bankruptcy case regardless of the outcome of the tax_court proceeding intervention in the tax_court proceeding by the debtor husband does not change this result thus a tax_court proceeding to determine the nondebtor wife’s entitlement to relief from joint_and_several_liability is not a tax_court proceeding concerning the debtor husband’s tax_liability posts-158767-02 even if the debtor husband intervenes in the tax_court proceeding the automatic_stay therefore does not prohibit the debtor husband from intervening in a tax_court proceeding concerning the nondebtor wife’s entitlement to sec_6015 relief similarly the automatic_stay does not prohibit the continuation of a tax_court proceeding concerning a nondebtor wife's relief from joint_and_several_liability when the debtor husband has intervened in the tax_court proceeding and subsequently files bankruptcy this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
